Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
26-APR-2019
07:58 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

LIRAB on the substantive issues, Vicente's appeal is premature
and we lack jurisdiction.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of appellate jurisdiction.
           DATED:   Honolulu, Hawai'i, April 26, 2019.




                                      ��rn &\_I(
                                      Presiding Judge




                                      Associate Judge




                                      Associate Judge




                                  3